BOLIN, Judge.
As stated in case No. 963S, styled Succession-of Jones, this day decided by us and reported in 136 So.2d 720, the instant case was consolidated therewith in the lower court and on appeal. The issues being identical in both cases, the same reasons and law are applicable.
For the reasons stated in Suit No. 9635, supra, the judgment of the lower court sustaining the exception of no cause or right of action is reversed and set aside, and such exception is hereby overruled and the case is remanded to the district court *724for further proceedings consistent with law and this opinion. The costs of this appeal is assessed against the appellee, all other costs to await the final determination of the cause.
Reversed and remanded.